Citation Nr: 1123143	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  10-38 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a hip disorder.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active military service from May to August 1976 and from August 1978 to April 1986.  His service was at times on active duty (AD), and since some of his service was in the National Guard, it presumably was on active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) is from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

Because they require further development before being decided, the Board is remanding the claims to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


Certain chronic diseases (such as arthritis) will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

As explained, the first and indeed perhaps most fundamental requirement for any service-connection claim is there must be competent evidence of the existence of the currently claimed disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it; without this minimum level of proof, there can be no valid claim).

To this end, the Veteran has submitted an August 2009 VA physician's report listing diagnoses of osteoarthritis of the hips and lower spine.  So there is competent medical evidence indicating the Veteran has the claimed disabilities.  

Favorable resolution of these claims therefore turns on whether these disabilities are attributable to the Veteran's military service or date back to his service or, instead, are the result of other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The Veteran alleges that he initially injured his hip and low back during training in service.  But he says his drill sergeant did not allow him to seek medical treatment, so there is no documentation of this in his service treatment records (STRs).  He nonetheless maintains that those injuries have resulted in chronic, i.e., permanent hip and low back disabilities, so deserving of service connection.

The Veteran has submitted supporting lay statements from fellow soldiers who reportedly witnessed his injuries in service, and these statements are competent towards establish the injuries in question occurred.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent.)

When ultimately deciding these claims, the Board also will have to make an express credibility finding regarding this lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And only if this lay evidence is deemed both competent and credible will it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  However, one may be required absent this finding or where, as here, the Board presently is unable to make this determination.

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, tinnitus (ringing in the ears), varicose veins, pes planus (flat feet), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent lay evidence under 38 U.S.C. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).


The Board sees that some of the Veteran's STRs are unavailable.  However, the file contains the report of his 1981 National Guard enlistment examination, which does not show any disorders referable to his hips or lower back.  In fact, he denied experiencing any recurrent low back pain and his musculoskeletal system was considered normal.  This is significant because at least one of the lay statements he submitted in support of his claim indicates the incident in question, when he supposedly injured his hip and low back, occurred in 1979, so before that National Guard enlistment examination.  Thus, because there were no relevant subjective complaints or objective clinical findings during that examination, this tends to refute the notion that he had any "chronic" (meaning permanent) hip or low back disability - even if he earlier had injured his hip and low back in 1979 as now alleged.  Moreover, as already alluded to, the mere fact that he acknowledges his drill sergeant would not allow him to seek medical treatment following that injury in question, again, even assuming it occurred as alleged, suggests there would not be any documentation of that incident or injury anyway, such as would be reflected in STRs, except for the supporting lay statements mentioned.

Nevertheless, when, as here, at least a portion of the STRs are lost or missing, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing his claim, and to explain the reasons and bases for its decision ...."  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, given the already several unsuccessful attempts by VA to obtain these records, the Board finds that additional attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  Moreover, missing STRs, alone, while indeed unfortunate, do not obviate the need for the Veteran to still have medical nexus evidence supporting his claims by suggesting a correlation between his currently claimed conditions and his military service - especially, as here, where he seemingly acknowledges these records, even if available, would not document the 

incident in question or any resultant injury because his drill sergeant did not permit him to receive any medical treatment or attention.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  So missing STRs do not lower the threshold for an allowance of a claim; there is no reverse presumption for granting a claim.  The legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Board therefore is requesting a VA compensation examination and medical nexus opinion regarding the etiology of the Veteran's hip and low back disorders, but especially to determine the likelihood they are the result of his claimed injury in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  See also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (indicating that, when determining whether a VA examination is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA examination for a medical nexus opinion concerning the etiology of the Veteran's hip and low back disabilities.  In particular, the examiner is asked to indicate the likelihood (very likely, as likely as not, or unlikely) the osteoarthritis affecting the Veteran's hips and lower spine (low back) either:  1) initially manifested during his active military service, or 2) within one year of his discharge from service, or 3) is otherwise attributable or related to his service - including especially to his claimed injury in 1979.

The term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Have the designated VA examiner review the claims file for the pertinent medical and other history.

Because the Veteran is competent even as a layman to report the onset of hip and low back pain, as this requires only personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the Veteran's report of any manifestation during his military service in determining whether any current disability may have originated in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).  The examiner should consider, as well, however, the report of the 1981 National Guard enlistment examination, which was performed after the purported 1979 injury and does not contain any indication of subjective complaints referable to the hips or low back or objective clinical findings such as a pertinent diagnosis.  

All diagnostic testing and evaluation deemed necessary should be performed.

The examiner must discuss the medical rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

2.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


